The Attorney             General of Texas
                                                      August     31,    1984
JIM MATTOX
Attorney General


Supreme Court Building         Honorable   Erwin W. Barton                     Opinion   No. JM-201
P. 0. BOX 12546
Austin. TX. 76711. 2546
                               Chairman
5121475.2501                   Human Services   Coa3xittee                     Re: Whether   the city   of Pasadena
Telex 9101674.1367             Texas House of Representatives                  is entitled   to representation    on
Telecopier   512f475.0266      P. 0. Box 2910                                  the Port of   Houston Authority
                               Austin,   Texas   7t769
714 Jackson,    Suite 7CQ
Dallas.   TX. 75202.4506       Dear Representative     Barton:
214/742-8944
                                     You ask us alwut the appointment  of commissioners    to the           Port of
                               Houston Authority    ,f Harris County, Texas.  Section   61.158(b)            of the
4024 Alberta Ave., Suite 160
El Paso, TX. 79905.2793
                               Water Code providc:s   that
915/53534sd
                                           [t]wo ol’ the commissioners      shall be appointed     by a
                                           majorit), of the city     council     of the municipality
 Wl Texas.     Suite 700                   having zl population   of 100,000 or more, and two of
  ,uston,   TX. 77002.3111
                                           the coumd.ssioners   shall be appointed     by a majority
713/223.5886
                                           of the wmmissioners      court.

806 Broadway. Suite 312        You inform us that the population      of the city     of Pasadena in Harris
Lubbock. TX. 79401.3479        County now exceed:3 100,000 and wish to know whether a majority          of the
9W747.5238
                               city    council   of  Pasadena  is   thereby    entitled    to   appoint    any
                               conrmlssioners  to the board.  We conclude   that it is not.
4309 N. Tenth. Suite B
McAflen. TX. 76501.1665               The present     authority   was first       created    in 1909 as the Harris
51218824547                    County Ship Channt!:. Navigation        District     by enabling  legislation  passed
                               pursuant    to article     III.  section     52 of the Texas Constitution.         The
200 Main Plaza. Suite 400      legislature    enact si.    in 1921, Senate Bill         No. 93. a general    statute
San Antonio. TX. 76205.2797    that applied    to nrwigation     districts      that
512l2254191
                                           have bel!n or may be created         for the development    of
An Equal Opportunity/
                                           deep    w,a:er   navigation,    ~. having    a municipality
Affirmatiw Action Employer                 contain:ing    or hereafter       containing     one hundred
                                           thousanti population       or more as determined      by the
                                           last prl:eding     census.    . . .     (Emphasis added).

                               Acts   1921.   37th Lzg..  2nd C.S..   ch. 30, 51, at 53.       Article   8235,
                               V.T.C.S.,    the statute  contained   in the 1921 enactment     providing    for
                               the appointment     cf commissioners.   was. in turn,  codified     as section
                               61.158 of the Watl?:: Code and provides    as follows:




                                                                 p.    884
Honorable    Erwin W. Barton          -     Page 2           (JM-201)




                 Section      61.158.           Appointment            of   Commissioners

                 (a)  If the provisions       of this    subchapter  are                                        .
             adopted   by a d:L.rtrfct.      the  district     shall  be
             managed, governed,    and controlled      by a commission
             composed    of   five  commissioners,       who shall    be
             subject   to   the c;upervlsion     and control      of the
             board.

                  (b)     Tvo   of    the    commissioners         shall     be
             appointed    by a madority     of the city council         of the
                                                                                                                I
             municipality      having    a population       of    100,000    or                                 !
             more,    and    two ;‘f    the    cossuissioners       shall    be
             sinted         by a majority         of   the     commissioners
             court.

                 (c)     The chad.rman of the commission       shall    be
             the fifth      member ;md shall  be elected   by majority
             vote of      the city, council  and commissioners      court
             meeting      in joint   session   called   by the    county
             judge.-     (Emphasis added).

      It is suggested          that    the ‘above underscored        language      from Senate
Bill  No. 93 defining           the s,:ope of the bill,         i.e.    districts      having   a
municipality     containing         or hereafter     containinrO.000            population     or
more,   indicates       legislattir~r       intent  that    the governing         body of 9
municipality      located     within      such district     which reaches         a population
of 100,000     after     the creat:ion        of the district      is entitled       to appoint
commissioners.        We disagrea:       for two reasons.

       When called       upon    to       interpret           a statute,           we can   offer   only   an
interpretation

             which expresses    only the will of the makers of the
             law, not forced     nor strained,     but simply  such as
             the words of thti! law In their       plain  sense fairly
             sanction  and will    clearly  sustain.

Railroad     Coxm~ission of Texas v. Miller,         434 S.W.2d 670,      672 (Tex.
1968) quoting     Simmons v. I:!=,         220 S.W. 66, 70 (Tex.   1920).     At all
times    subseauent    to its    c!r.actment.  an act should   be given    the same
meaning that it had at tha! time of its enactment.              Ma&y v. Robison,
56 S.W.2d 438 (Tex.       1932);     Townsend v. Terrell.    16 S.W.2d 1063 (Tex.
1929).

       Section    61.158(b)      of       the   code        provides        that

              [t]wo of     the commissioners    shall be appointed    by a
              majority     of the :ity    council    of the municipality




                                                       p.    885
Honorable    Erwin W. Barton        - :?age 3          (JM-201)




             having a populatl~n          of        100,000     or more.   .   . .
             (Emphasis added).

The municipality       to which r,ectlon   61.158 refers    IS the municipality
having    a population    of 100,COO or more set forth     in section    61.151 of
the code.       Section    61.151  of   the code  provides    the   following   in
pertinent    part:

                   (a)    A district,     created    for the development        of
              deep-water      navigation      which includes      a city with a
              population      of more: than 100,000,          according    to the
              last     preceding      federal     census,     may operate      and
              develop      ports   ard waterways         inside    the district
              and extending        to the Gulf of Mexico.               (Emphasis
              added).

When the district   was crea’:,! d the only city    therein                     with a population
of 100,000 or more was Houston.       Clearly,   the only                      city  then entitled
to appoint  commissioners  wz and remains Houston.

       Moreover,      subsection         (a)    of  section      61.158     provides     for   the
appointment      of only five        crnmissioners.         If the city of Pasadena were
permitted     to appoint      commir~r;ioners.      the number would clearly           increase,
an eventuality          which     the     statute     does     not    contemplate.        If   the
legislature      had intended         ttat    every municipality         in such district        be
authorized      to appoint      commissioners        once that municipality            reached    a
population      of 100.000,        it would have so provided.                 The language       of
Senate Bill No. 93 upon whi:h you rely merely sets forth                           the brackets
of the bill,       determining       the scope of the statute             to districts     with 5
municipality       containing      101,000      at the time of, or subsequent             to, the
bill’s    passage.      According.L:r,       we conclude     that the city of Pasadena is
not entitled        to appoint       c~smissioners       to the district         in the manner
set forth     in section      61.158:b)       of the Water Code.

                                         SUMMARY

                  The city   coun:ll   of the city of Pasadena is not
              entitled    to appc’int   commissioners  to the Port of
              Houston Authority      of Harris County.




                                                              JIM      MATTOX
                                                              Attorney  General      of   Texas

TOM GREEN
First Assistant-Attorney           General




                                               p.    886
Honorable    Erwin W. Barton      - Page 4       (JM-201)




DAVID R. RICHARDS
Executive Assistant      Attorney    General

Prepared    by Jim.Hoellinger
Assistant    Attorney   General

APPROVED:
OPINION COMMITTEE

Rick Gilpin,   Chairman
David Brooks
Colin Carl
Susan Garrison
Jim Moellinger
Nancy Sutton




                                      p.   887